Citation Nr: 1548243	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for lumbar spine (low back) disorder.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul Sorisio


INTRODUCTION

The Veteran served on active duty from January 2006 to March 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011and June 2012 rating actions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared for agency of original jurisdiction (AOJ) hearings in September 2012 (hearing loss and tinnitus) and March 2013 (lumbar spine).  The Veteran also appeared before the undersigned at a Travel Board hearing held at the Lincoln RO in March 2014.  Transcripts (Tr.) of the foregoing hearings are of record.

The Board notes that after a December 2013 supplement statement of the case and after the March 2014 Board hearing, the Veteran submitted additional evidence related to the lumbar spine issue, which has not been reviewed by the AOJ.  The Board finds that there is no harm in considering this evidence in the first instance as that issue is being granted in full.  38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disability was incurred in service.

2.  The Veteran's current tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disability have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

The Board finds that VA has satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for lumbar spine and tinnitus given the favorable nature of the Board's decision on these two issues.

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, osteoarthritis is a chronic disease and tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Lumbar spine

The Veteran asserts that she injured her low back in service while performing her duties as an engineer.  She stated that she was one of 3 or 4 service members trying to lift a several hundred-pound water pump and she ended up in an awkward position.  March 2014 Board hearing Tr. at 3-4.   

Initially, the Board finds that the evidence establishes that Veteran has current disabilities of the low back.  See, e.g., June 2014 private treatment record (noting assessments of lumbar subluxation, degeneration of thoracic intervertebral disc (localized osteoarthritis in thoracic spine between T5 and T8), and lumbalgia).  

Regarding in service event, the Board first notes that the Veteran's enlistment examination report showed a normal clinical evaluation of the spine.  The service treatment records reflect that the Veteran was seen in May 2006 for complaints related to back pain for the last 5 days.  The Veteran denied trauma.  Physical examination at that time was positive for a "pop to right mid back, through lower thoracic spine/upper lumbar spine" with no palpable masses or edema.  Upon report of medical history at separation, the Veteran denied recurrent back pain or any back problem.  Clinical evaluation of the spine upon separation was normal.   

The Board finds the Veteran's above testimony about an in-service back injury to be competent as she is able to report injuring herself while lifting a water pump.  She also testified that she went to sick call and was given ibuprofen and ice for treatment.  March 2014 Board hearing Tr. at 4-5; March 2013 AOJ hearing Tr. at 16.  The Veteran added that after service, because she did not have private insurance, she self-medicated her back pain and problems with ibuprofen and ice.  As such, the Board finds this competent and credible lay evidence, along with information regarding back pain in the service treatment records, establishes an in-service event.

Regarding this element of nexus, the Board finds an August 2014 private opinion from Dr. J.B.M. to be probative.  The opinion states that "[i]t is my expert medical opinion that the lifting injury she reported while serving in the military began a degenerative process that can worsen with time."  This opinion reflects consideration of the injury the Veteran report in service while lifting a water, which the Board has found the Veteran competent and credible to report.  As the opinion is definitive and the author of it was informed of the relevant facts, the Board finds that it should be given considerable weight.  There is no opinion to the contrary.

In sum, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disability is related to her service.  Affording the Veteran the benefit of the doubt, service connection is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Tinnitus

The Veteran contends that she experienced noise exposure during service as an engineer aboard the USS Pearl Harbor.  At the September 2012 AOJ hearing, she testified that her duties as an engineer exposed to 1600 horse-powered engines and generators.  She mentioned that she did have some, but not effective hearing protection in service and that her post-service employer was strict on the use of hearing protection.  September 2012 AOJ Hearing Tr. at 4-5. 

Regarding current disability, the Veteran reported recurrent tinnitus at the September 2011 VA audio examination.  

Turning toward what happened in service, the Veteran's DD Form 214 shows that her military education included 9 weeks of basic engineering.  The record does not contain the Veteran's service personnel records; however, several service treatment records reflect that she served and was treated aboard the USS Pearl Harbor.  

The Board finds the Veteran's statements regarding the noise exposure she experienced during service to be both competent and credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report about what happened to her during service.  The Board finds her statements to be credible as they are consistent with the places, types, and circumstances of his service as reflected by her DD Form 214 and service records.  Therefore, the record reflects the Veteran experienced exposure to loud noises during service. 

Finally, the September 2011 VA examination report reflects the Veteran has stated she began experiencing ringing in her ears in 2006 while still in service.  As such, the Board finds that her tinnitus was incurred coincident with her service.

The Board acknowledges that the record includes a September 2011 negative nexus opinions from a VA audiologist.  However, the examiner focused instead on the lack of hearing loss shown in service and the normal hearing show upon current examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the VA examiner's opinion regarding the Veteran's tinnitus is of limited probative value.

In sum, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to her service.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 57.


ORDER

Entitlement to service connection for lumbar spine disability, to include osteoarthritis of the thoracic spine, is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary for the hearing loss issue.  While the September 2011 VA examination report shows that the Veteran did not have a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, the evidence added to the record since that examination indicates that the Veteran's hearing acuity has worsened.  Indeed, at the March 2014 Board hearing, it was noted that the Veteran was offered hearings aids.

Along these lines, the Veteran indicated that she had a hearing test and went to see the audiologist, probably within the last year.  The record does not reflect that this audiological test has been associated with the claims file.  As such, the Board finds that the duty to assist requires a remand to attempt to obtain this pertinent evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask her to identify any source of records related to her hearing loss.  Specifically, ask the Veteran to identify the source, VA or non-VA, of the audiological examination she had in the year before the March 2014 Board hearing (Tr. at 14-15).  Provide her with the appropriate release forms if this happens to be a private audiogram.  

2.  After completing the development requested in item 1, schedule the Veteran for an examination to determine whether he has hearing loss in either or both ears and the etiology of any diagnosed hearing loss.  The claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

For purposes of this request, the examiner should accept as true the Veteran's statements to the effect that he had noise exposure during service from engines and generator while serving aboard the USS Pearl Harbor.  

The examiner should specifically address the following questions:

A) Does the Veteran have hearing loss for VA purposes in the left and/or right ear? 

B) If, and only if, audiometry results (taken on this examination or already of record) reveal left or right ear hearing loss for VA purposes, then is it at least as likely as not (a 50 percent probability or greater) that left and/or right ear hearing loss is related to any incident of military service, including in-service noise exposure? 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A comprehensive rationale must be provided for all opinions rendered.  In providing a rationale, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes.

3.  Thereafter, readjudicate the service connection issue on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


